DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The present office action is in response to the Appeal Brief filed on 11/09/2021.  Claims 1 – 21, as recited in the set of claims filed 03/01/2021, are currently pending in the application.  

In view of the Appeal Brief filed on 11/09/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by invention a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                         
                                                                                                                                                                               
Response to Arguments
Applicant’s arguments, see arguments in the Appeal Brief, filed 11/09/2021, with respect to the rejections of the claims under 35 U.S.C. 103(a), have been fully considered and are persuasive.  
Please see below for the new grounds of rejections for Claims 1 – 21. 

Claim Objections
Claims 1, 2, 3, 8, 10, 11, 12, 13, 17, 18, 20, and 21 are objected to because of the following informalities:
Claim 1, line 7, recites “… configured to sense the temperature of air near the ceiling…”, which should recite “… configured to sense a temperature of air near the ceiling…” to properly establish antecedent basis for the temperature of air near the ceiling. 
Claim 1, line 9, recites “… configured to sense the temperature of air near the floor…”, which should recite “… configured to sense a temperature of air near the floor…” to properly establish antecedent basis for the temperature of air near the floor. 
Claim 2, lines 2-3, recite “configured to compare the temperature communicated from the upper sensor to the temperature communicated from the lower sensor”, which should recite “configured to compare the sensed temperature of air near the ceiling and the sensed temperature of air near the floor” for proper antecedent basis. 
Claim 3, lines 2-3, recite “minimize a difference between the temperatures communicated from the upper sensor to the temperatures communicated from the lower sensor”, which should recite “minimize a difference between the sensed temperature of air near the ceiling and the sensed temperature of air near the floor” for proper antecedent basis. 
Claim 8, lines 1-2, recite “… when the temperature sensed by the lower sensor…”, which should recite “… when the sensed temperature of air near the floor
Claim 8, lines 4-6, recite “… the difference between the air temperature near the ceiling sensed by the upper sensor and the air temperature near the floor sensed by the lower sensor”, which should recite ““… a difference between the sensed temperature of air near the ceiling and the sensed temperature of air near the floor “ for proper antecedent basis. 
Claim 10, line 3, recites “… when the temperature sensed by the lower sensor”… which should recite “… when the sensed temperature of air near the floor” for proper antecedent basis.
Claim 11 is objected to for being a duplicate of Claim 10.  It is noted both Claim 10 and Claim 11 depend from Claim 9.
Claim 11, line 3, recites “… when the temperature sensed by the lower sensor”, which should recite “… when the sensed temperature of air near the floor” for proper antecedent basis.
Claim 12, lines 2-3, recite “… when the temperature sensed by the lower sensor…”, which should recite “… when the sensed temperature of air near the floor…” for proper antecedent basis.
Claim 13, line 3, recites “… which temperature difference is scaled”, which should recite “… the difference is scaled” for proper antecedent basis. 
Claim 17, lines 2-3, recite “controlled based on the air temperature near the ceiling sensed by the upper sensor and the air temperature near the floor sensed by the lower sensor”, which should recite “controlled based on the sensed temperature of air near the ceiling and the sensed temperature of air near the floor “ for proper antecedent basis. 
Claim 18, line 3, recites “… configured to sense the temperature of air near the ceiling…”, which should recite “… configured to sense a temperature of air near the ceiling…” to properly establish antecedent basis for the temperature of air near the ceiling. 
Claim 18, line 4, recites “… configured to sense the temperature of air near the floor…”, which should recite “… configured to sense a
Claim 20 recites “of each the plurality of ceiling fans…” in line 2, which should recite “of each of the plurality of ceiling fans…” for proper grammar. 
Claim 21, line 6, recites “… configured to sense the temperature of air near the ceiling…”, which should recite “… configured to sense a temperature of air near the ceiling…” to properly establish antecedent basis for the temperature of air near the ceiling. 
Claim 21, line 7, recites “… configured to sense the temperature of air near the floor…”, which should recite “… configured to sense a temperature of air near the floor…” to properly establish antecedent basis for the temperature of air near the floor. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horiuchi (U.S. Pre-Grant Publication No. 2009/0014545) in view of Mehta (U.S. Patent No. 5,627,527).
Regarding Claim 1, Horiuchi shows (Figures 1 and 3): 
A fan system (system illustrated in Figure 1) installed in a location (3) having a floor (floor illustrated in Figure 1) and a ceiling (2), the fan system (system illustrated in Figure 1) comprising:
a fan (T2) comprising a rotatable hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached), a plurality of fan blades (plurality of fan blades illustrated in Figure 1) secured to the hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached), and a motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) in communication with the hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached);
a motor controller (C) in communication with (“controller C, which performs calculations based on these signals and outputs control signals to the control unit C2 to activate the fan T2”, Paragraph 0026; therefore, C is in communication with the motor of T2 via C2) the motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor 
an upper sensor (D1; “a temperature sensor D1 provided at an upper portion of the room”, Abstract) in communication with (“signals from the temperature sensors D1, D2, and D3 are transmitted through wires or by radio to the controller C”, Paragraph 0026) the motor controller (C), wherein the upper sensor (D1) is configured to sense a temperature of air (the temperature of air in the upper portion of the room near the ceiling 2; D1 is located near 2, as illustrated in Figure 1) near the ceiling (2); and
a lower sensor (D2; “a temperature sensor D2 provided at a lower portion of the room”, Abstract) in communication with (“signals from the temperature sensors D1, D2, and D3 are transmitted through wires or by radio to the controller C”, Paragraph 0026) the motor controller (C), wherein the lower sensor (D2) is configured to sense a temperature of air (the temperature of air in the lower portion of the room near the floor; D2 is located near the floor, as illustrated in Figure 1) near the floor (floor illustrated in Figure 1); wherein
the motor controller (C) is configured to automatically adjust (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to [via C, see Paragraph 0026] a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; “the rotational speed of the ceiling fan T2 may be changed stepwise”, Paragraph 0034) a rate of rotation (the rotational speed of T2) at which the motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) drives the hub (“the ceiling fan can be rotated at a suitable speed in either 
However, Horiuchi lacks showing the motor controller compares the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature range for adjusting the rate of rotation. 
In the same field of endeavor of a thermostatically controlled ceiling fan, Mehta teaches (Figure 2):
It is known to control a ceiling fan (8; “multiple speed fan”, Abstract) using a motor controller (7)  in communication with a temperature sensor (“a temperature sensor determines an initial room temperature”, Abstract), wherein
the motor controller (7) compares (“the processor stores the temperature set-points/ranges corresponding to each of the fan speeds from the input device, receives the temperature signal and uses the temperature signal and the temperature set-points/ranges to determine a desired fan speed”, Abstract) the sensed temperature of air in the room (the temperature of air in the room sensed by the temperature sensor) with a user-selected temperature range (“inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed) for adjusting (“a fan riving device changes the initial rotation speed to the desired fan speed in response to the processor and thereby 
Further, “current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated… It is an object of the present invention to provide a combined ceiling fan and light assembly, such that a user may select fan speed for each of a plurality of temperature ranges.  It is an advantage of the present invention that the operator may choose the temperatures above which each speed of the fan is to be operated”. Col. 2, lines 14-32.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the motor controller shown by Horiuchi to automatically adjust the rate of rotation at which the motor drives the hub by comparing the sensed temperature of air with a user-selected temperature range, as taught by Mehta, to provide the advantage that the operator may choose the temperatures above which each speed of the fan is to be operated by selecting a fan speed for each of a plurality of temperature ranges.  Current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated.

Regarding Claim 2, Horiuchi shows (Figures 1 and 3): 
The motor controller (C) is configured to compare (“in steps S10, S11 and S12, the temperature difference X between the upper and lower portions of the room… is calculated… These calculations are made based on input signals from the temperature 

Regarding Claim 3, Horiuchi shows (Figures 1, 3, and 4): 
The motor controller (C) is configured to continuously adjust (as illustrated in Figure 4, the process is iterative and restarts after steps 18 and 25; “it is possible to keep the room temperature uniform”, Paragraph 0033; “the rotational speed may be changed stepwise”, Paragraph 0034) the rate of rotation (the rotational speed of T2) at which the motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) drives the hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached) to minimize (as described in Paragraphs 0027 and 0028) a difference (difference X, Paragraph 0027) between the sensed temperature of air near the floor (communicated to C via D1) and the sensed temperature of air near the floor (communicated to C via D2).

Regarding Claim 4, Horiuchi shows (Figures 1, 3, and 4): 
The motor controller (C) further comprises a processor [it is inherent controller C has a processor since “controller C performs calculations based on these signals and outputs 

Regarding Claim 5, Horiuchi shows (Figures 1 and 3): 
The upper sensor (D1) and the lower sensor (D2) are coupled with (“signal from the temperature sensors D1, D2, and D3 are transmitted through wires or by radio to the controller C, which performs calculation based on these signals”, Paragraph 0026; therefore, D1 and D2 are coupled to the processor of the controller C) the processor [it is inherent controller C has a processor since “controller C performs calculations based on these signals and outputs control signals to the control units C1, C2 and C3”, Paragraph 0026; Figure 4 shows the processing steps of the control system], wherein the processor [it is inherent controller C has a processor since “controller C performs calculations based on these signals and outputs control signals to the control units C1, C2 and C3”, Paragraph 0026; Figure 4 shows the processing steps of the control system] is coupled with (“the controller C outputs control signals to the control unit C2 to activate ceiling fan T2”, Paragraph 0026; “the rotational speed of the ceiling fan T2 may be changed stepwise”, Paragraph 0034; therefore, the processor of controller C is coupled with the VFD of the motor since the rotational speed may be increased stepwise) a variable frequency drive (“the rotational speed of the ceiling fan T2 may be changed stepwise”, Paragraph 0034; therefore, it is inherent the motor of T2 have a variable speed drive in order for the rotational speed to change stepwise) coupled with the motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; 

Regarding Claim 6, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The user-selected temperature range (Mehta: “inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed) comprises a low temperature range (Mehta: as illustrated in Table 2 in Col. 9, the user selects a low temperature range.  In the default program in Table 2, the temperature is less than 70 degrees, the fan is off.  If the temperature is between the range of 70-72 degrees, the fan speed is low. It is noted “the variation is not set according to a fixed temperature level, but is completely programmed to suit the user’s preferences”, Col. 9, lines 11-14). 

Regarding Claim 7, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The user-selected temperature range (Mehta: “inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed) comprises a high temperature range (Mehta: as illustrated in Table 2 in Col. 9, the user selects a high temperature range.  In the default program in Table 2, the temperature is equal or greater than 82 degrees, the fan speed is high.  If the temperature is between the range of 80-82 degrees, the fan speed is 5. It is noted “the variation is not set according to a fixed temperature level, but is completely programmed to suit the user’s preferences”, Col. 9, lines 11-14).

Regarding Claim 8, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
When the sensed temperature of air near the floor (Horiuchi: the temperature measured by D1 and received by C) is below (Mehta: as illustrated in Table 2 in Col. 9, the user selects a low temperature range.  In the default program in Table 3, the temperature is less than 70 degrees, the fan is off.  If the temperature is between the range of 70-72 degrees, the fan speed is low and the direction is downdraft. It is noted “the variation is not set according to a fixed temperature level, but is completely programmed to suit the user’s preferences”, Col. 9, lines 11-14; therefore, if the temperature is below the 72-76 degree temperature range and above 70 degrees, the fan is set to low and the direction to downdraft) the user-selected temperature range (Mehta: “inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed), the motor controller (Horiuchi: C) implements a first mode of operation (Mehta: the first mode of operation is low fan speed and downdraft direction) configured to control the motor (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) to drive the hub (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached) at a determined 

Regarding Claim 9, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The first mode of operation (Mehta: the first mode of operation is low fan speed and downdraft direction) is associated with (Mehta: as illustrated in Table 3 in Col. 9) a first fan speed range (Mehta: range between low and off). 

Regarding Claim 10, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The motor controller (Horiuchi: C) implements a second mode of operation (Mehta: the second mode of operation is fan speed between high and low depending on the temperature) configured to control the motor (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) to drive the hub (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to 

Regarding Claim 11, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The motor controller (Horiuchi: C) implements a second mode of operation (Mehta: the second mode of operation is fan speed between high and low depending on the temperature) configured to control the motor (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) to drive the hub (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached) at a second fan speed (Mehta: the second mode of operation is fan speed between high and low depending on the temperature; therefore, the second fan speed could be 2, 3, 4, or 5) that is greater than the first fan speed range (Mehta: range between low and off) when the sensed temperature of air near the floor 

Regarding Claim 12, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The motor controller (Horiuchi: C) is configured to control the motor (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) to drive the hub (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached) at a maximum fan speed (Mehta: high speed, as illustrated in Table 3 in Col. 9) when the sensed temperature of air near the floor (Horiuchi: communicated to C via D1) is within the user-selected temperature range (in combination, Horiuchi and Mehta teach the user-selected temperature range includes the range when the temperature is above 82 degrees and below the upper threshold to deactivate the ceiling fan and activate the air conditioning). 

Regarding Claim 13, the combination of Horiuchi (Figures 1 and 3) and Mehta (Figure 2) teaches:
The motor controller (Horiuchi: C) is configured to determine (Horiuchi:  “in steps S10, S11 and S12, the temperature difference X between the upper and lower portions of the 

Regarding Claim 21, Horiuchi shows (Figures 1 and 3): 
A fan system (system illustrated in Figure 1) installed in a location (3) having a floor (floor illustrated in Figure 1) and a ceiling (2), the fan system  (system illustrated in Figure 1) comprising:
a ceiling fan (T2) comprising a rotatable hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached), a plurality of fan blades (plurality of fan blades illustrated in Figure 1) secured to the hub (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached), and a motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent 
a motor controller (C) for controlling (“controller C, which performs calculations based on these signals and outputs control signals to the control unit C2 to activate the fan T2”, Paragraph 0026; therefore, C is in communication with and controls the motor of T2 via C2) the motor (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction);
a first sensor (D1; “a temperature sensor D1 provided at an upper portion of the room”, Abstract) configured to sense a temperature of air (the temperature of air in the upper portion of the room near the ceiling 2; D1 is located near 2, as illustrated in Figure 1) near the ceiling (2); and
a lower sensor (D2; “a temperature sensor D2 provided at a lower portion of the room”, Abstract) configured to sense a temperature of air (the temperature of air in the lower portion of the room near the floor; D2 is located near the floor, as illustrated in Figure 1) near the floor (floor illustrated in Figure 1); wherein
the motor controller (C) is configured to automatically adjust (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to [via C, see 
However, Horiuchi lacks showing the motor controller compares the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature range for adjusting the rate of rotation. 
In the same field of endeavor of a thermostatically controlled ceiling fan, Mehta teaches (Figure 2):
It is known to control a ceiling fan (8; “multiple speed fan”, Abstract) using a motor controller (7)  in communication with a temperature sensor (“a temperature sensor determines an initial room temperature”, Abstract), wherein
the motor controller (7) compares (“the processor stores the temperature set-points/ranges corresponding to each of the fan speeds from the input device, receives the 
Further, “current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated… It is an object of the present invention to provide a combined ceiling fan and light assembly, such that a user may select fan speed for each of a plurality of temperature ranges.  It is an advantage of the present invention that the operator may choose the temperatures above which each speed of the fan is to be operated”. Col. 2, lines 14-32.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the motor controller shown by Horiuchi to automatically adjust the rate of rotation at which the motor drives the hub by comparing the sensed temperature of air with a user-selected temperature range, as taught by Mehta, to provide the advantage that the operator may choose the temperatures above which each speed of the fan is to be operated by selecting a fan speed for each of a plurality of temperature ranges.  Current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to .

Claims 14, 15, and 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horiuchi (U.S. Pre-Grant Publication No. 2009/0014545) and Mehta (U.S. Patent No. 5,627,527), as recited in Claim 1 above, further in view of Banerjee et al. (U.S. Pre-Grant Publication No. 2005/0277381).
Regarding Claim 14, the combination of Horiuchi and Mehta teaches the claimed invention except the system further comprises a humidity sensor, wherein the humidify sensor is configured to sense relative humidity, wherein the humidity sensor is in communication with the controller.
In the same field of endeavor of a system to control the temperature within a space, Banerjee teaches (Figures 1, 2, and 3):
It is known for a fan system (20) to include a fan (22; 22 is a ceiling fan), a  controller (24) to control (“the control 24 may be a single unit used to operate one or more appliances 29 to modify an environmental condition along with one or more air moving devices 22, with the common control operable to regulate the operation of each of the appliances and devices based upon changes to a sensed environmental condition over time”, Paragraph 0022) the fan (22) located In a space (32), a temperature sensor (26; “the sensors may include temperature sensors”, Paragraph 0018) and a humidity sensor (26; “the sensors may include humidity sensors”, Paragraph 0018), wherein the humidify sensor (26; “the sensors may include humidity sensors”, Paragraph 0018) is configured to sense relative humidity [it is inherent the humidify sensed by humidity sensor 26 is the relative humidity within space 32), wherein the humidity sensor (26; “the sensors may include humidity sensors”, Paragraph 0018) is in communication with (as illustrated in Figure 1) the controller (24).
Further, “the environmental conditions that may be modified include air humidity, air temperature, air purity, and air stratification”, Paragraph 0009. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the system controlled by the controller C shown by Horiuchi to include a humidity sensor in communication with the controller, as taught by Banerjee, to increase occupant comfort by measuring and modifying not only air temperature and air stratification, but also air humidity. 

Regarding Claim 15, the combination of Horiuchi (Figures 1 and 3), Mehta (Figure 2), and Banerjee (Figures 1, 2, and 3) teaches:
The motor controller (Horiuchi: C) is configured to automatically adjust (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to [via C, see Paragraph 0026] a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; “the rotational speed of the ceiling fan T2 may be changed stepwise”, Paragraph 0034) the rate of rotation (Horiuchi: the rotational speed of T2) at which he motor (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a motor attached to the rotatable hub to rotate the fan blades at the desired speed in the desired direction) drives the hub (Horiuchi: “the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; since fan T2 rotates, it is inherent fan T2 comprises a rotatable hub to which the fan blades are attached) based further at least in part on a humidity level (Banerjee: the humidity level sensed by humidity sensor 26 that communicates with the controller) communicated from 

Regarding Claim 17, Horiuchi shows (Figures 1 and 3):
The ceiling fan (T2) is controlled (via C) based on (“a controller C controls the interior temperature by performing computing… and selectively rotating the ceiling fan T2 in one or the opposite direction… based on signals from a temperature sensor D1 provided at an upper portion of the room and a temperature sensor D2 provided at a lower portion of the room”, Abstract; this is further described in Paragraphs 0027 - 0034) the sensed temperature of air near the ceiling and the sensed temperature of air near the floor (“the internal temperature herein used may be the average of the temperature sensors D1 and D2”, Paragraph 0027; therefore, since the internal temperature is the average of the temperature sensed by D1 near the ceiling and the temperature sensed by D2 near the floor, the rate the fan is rotated is based on both temperatures).
Horiuchi shows the fan system includes a single ceiling fan.  Therefore, Horiuchi lacks showing the system comprises a plurality of ceiling fans. 
In the same field of endeavor of a system to control the temperature within a space, Banerjee teaches (Figures 1 and 3):
It is known for a single controller (24) to control (“the control 24 may be a single unit used to operate one or more appliances 29 to modify an environmental condition along with one or more air moving devices 22, with the common control operable to regulate the operation of each of the appliances and devices based upon changes to a sensed environmental condition over time”, Paragraph 0022) a plurality of ceiling fans (22, as illustrated in Figure 3, 22 is a ceiling fan) located In a space. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the system with the single ceiling fan controlled by the controller C shown by Horiuchi to include a plurality of ceiling fans controlled by the controller C, as taught by Banerjee, to allow for a more even distribution of the stratified air in a large room.  Additionally, It would have been obvious to one having ordinary skill in the art at the time of invention to modify the system with the single ceiling fan controlled by the controller C shown by Horiuchi to include a plurality of ceiling fans controlled by the controller C, as taught by Banerjee, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horiuchi (U.S. Pre-Grant Publication No. 2009/0014545) in view of Banerjee et al. (U.S. Pre-Grant Publication No. 2005/0277381).
Regarding Claim 18, Horiuchi shows (Figures 1 and 3): 
A fan system (system illustrated in Figure 1) installed in a location (3) having a floor (floor illustrated in Figure 1) and a ceiling (2), the fan system (system illustrated in Figure 1) comprising:
an upper sensor (D1; “a temperature sensor D1 provided at an upper portion of the room”, Abstract) configured to sense a temperature of air (the temperature of air in the upper portion of the room near the ceiling 2; D1 is located near 2, as illustrated in Figure 1) near the ceiling (2); and
a lower sensor (D2; “a temperature sensor D2 provided at a lower portion of the room”, Abstract) configured to sense a temperature of air (the temperature of air in the lower portion of the room near the floor; D2 is located near the floor, as illustrated in Figure 1) near the floor (floor illustrated in Figure 1); and
a ceiling fan (T2) configured to (via communication with C) automatically adjust (“the ceiling fan can be rotated at a suitable speed in either direction in response to a signal applied to [via C, see Paragraph 0026] a control unit C2 to produce an upward or downward air current in the room 3”, Paragraph 0023; “the rotational speed of the ceiling fan T2 may be changed stepwise”, Paragraph 0034) a rate of rotation (the rotational speed of T2) based on (“a controller C controls the interior temperature by performing computing… and selectively rotating the ceiling fan T2 in one or the opposite direction… based on signals from a temperature sensor D1 provided at an upper portion of the room and a temperature sensor D2 provided at a lower portion of the room”, Abstract; this is further described in Paragraphs 0027 - 0034) the sensed temperature of air near the ceiling and the sensed temperature of air near the floor (“the internal temperature herein used may be the average of the temperature sensors D1 and D2”, Paragraph 0027; therefore, since the internal temperature is the average of the temperature sensed by D1 near the ceiling and the temperature sensed by D2 near the floor, the rate the fan is rotated is based on both temperatures).
Horiuchi shows the fan system includes a single ceiling fan.  Therefore, Horiuchi lacks showing the system comprises a plurality of ceiling fans. 
In the same field of endeavor of a system to control the temperature within a space, Banerjee teaches (Figures 1 and 3):
It is known for a single controller (24) to control (“the control 24 may be a single unit used to operate one or more appliances 29 to modify an environmental condition along with one or more air moving devices 22, with the common control operable to regulate the operation of each of the appliances and devices based upon changes to a sensed 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the system with the single ceiling fan controlled by the controller C shown by Horiuchi to include a plurality of ceiling fans controlled by the controller C, as taught by Banerjee, to allow for a more even distribution of the stratified air in a large room.  Additionally, It would have been obvious to one having ordinary skill in the art at the time of invention to modify the system with the single ceiling fan controlled by the controller C shown by Horiuchi to include a plurality of ceiling fans controlled by the controller C, as taught by Banerjee, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horiuchi (U.S. Pre-Grant Publication No. 2009/0014545) and Banerjee et al. (U.S. Pre-Grant Publication No. 2005/0277381), as recited in Claim 18 above, further in view of Mehta (U.S. Patent No. 5,627,527).
Regarding Claim 19, the combination of Horiuchi (Figures 1 and 3) and Banerjee (Figures 1 and 2) teaches: 
The rate of rotation (Horiuchi: the rotational speed of T2, adjusted by C) of at least one of (as modified in view of Banerjee in Claim 18 above, each of the plurality of ceiling fans are controlled together by C) the plurality of ceiling fans (as modified in view of Banerjee in Claim 18 above, there are a plurality of T2s) is adjusted using the sensed temperature of air near the ceiling or the sensed temperature of air near the floor (“the internal temperature herein used may be the average of the temperature sensors D1 and D2 or the temperature of the temperature sensor D2 alone”, Paragraph 0027).
However, Horiuchi lacks showing the rate of rotations is adjusted by comparting the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature range for adjusting the rate of rotation. 
In the same field of endeavor of a thermostatically controlled ceiling fan, Mehta teaches (Figure 2):
It is known to control a ceiling fan (8; “multiple speed fan”, Abstract) using a motor controller (7)  in communication with a temperature sensor (“a temperature sensor determines an initial room temperature”, Abstract), wherein
the motor controller (7) compares (“the processor stores the temperature set-points/ranges corresponding to each of the fan speeds from the input device, receives the temperature signal and uses the temperature signal and the temperature set-points/ranges to determine a desired fan speed”, Abstract) the sensed temperature of air in the room (the temperature of air in the room sensed by the temperature sensor) with a user-selected temperature range (“inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed) for adjusting (“a fan riving device changes the initial rotation speed to the desired fan speed in response to the processor and thereby automatically controls the fan speed”, Abstract) the rate of rotation (fan speed) of the ceiling fan (8). 
Further, “current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated… It is an object of the present invention to provide a combined ceiling fan and light assembly, such that a user may select 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the motor controller shown by Horiuchi to automatically adjust the rate of rotation at which the motors drive the hubs by comparing the sensed temperature of air with a user-selected temperature range, as taught by Mehta, to provide the advantage that the operator may choose the temperatures above which each speed of the fan is to be operated by selecting a fan speed for each of a plurality of temperature ranges.  Current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated.

Regarding Claim 20, the combination of Horiuchi (Figures 1 and 3) and Banerjee (Figures 1 and 2) teaches: 
The rate of rotation (Horiuchi: the rotational speed of T2, adjusted by C) of each of (as modified in view of Banerjee in Claim 18 above, each of the plurality of ceiling fans are controlled together by C) the plurality of ceiling fans (as modified in view of Banerjee in Claim 18 above, there are a plurality of T2s) is adjusted using the sensed temperature of air near the ceiling or the sensed temperature of air near the floor (“the internal temperature herein used may be the average of the temperature sensors D1 and D2 or the temperature of the temperature sensor D2 alone”, Paragraph 0027).
However, Horiuchi lacks showing the rate of rotations is adjusted by comparting the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature range for adjusting the rate of rotation. 
In the same field of endeavor of a thermostatically controlled ceiling fan, Mehta teaches (Figure 2):
It is known to control a ceiling fan (8; “multiple speed fan”, Abstract) using a motor controller (7)  in communication with a temperature sensor (“a temperature sensor determines an initial room temperature”, Abstract), wherein
the motor controller (7) compares (“the processor stores the temperature set-points/ranges corresponding to each of the fan speeds from the input device, receives the temperature signal and uses the temperature signal and the temperature set-points/ranges to determine a desired fan speed”, Abstract) the sensed temperature of air in the room (the temperature of air in the room sensed by the temperature sensor) with a user-selected temperature range (“inputting a desired temperature range and airflow direction for each fan speed”. Abstract; a user of the system inputs the desired temperature range and airflow direction for each fan speed) for adjusting (“a fan riving device changes the initial rotation speed to the desired fan speed in response to the processor and thereby automatically controls the fan speed”, Abstract) the rate of rotation (fan speed) of the ceiling fan (8). 
Further, “current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated… It is an object of the present invention to provide a combined ceiling fan and light assembly, such that a user may select 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the motor controller shown by Horiuchi to automatically adjust the rate of rotation at which the motors drive the hubs by comparing the sensed temperature of air with a user-selected temperature range, as taught by Mehta, to provide the advantage that the operator may choose the temperatures above which each speed of the fan is to be operated by selecting a fan speed for each of a plurality of temperature ranges.  Current fan controllers do not allow selecting fan speed to operate according to a predetermined temperature range.  Rather, they limit the user to selecting one base temperature and one base speed equal to the current room temperature and the current fan speed if the fan is on when automatic mode is activated.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Regarding Claim 16, please see the rejection of Claim 14 above for the teachings of Banerjee specifically drawn to a humidity sensor.  
However, the prior art including Horiuchi, Mehta, and Banerjee, either alone or in combination, does not teach or suggest “the motor controller is configured to adjust a response time for changing the rate of rotation based on the sensed relative humidity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. T./
Examiner, Art Unit 3762
03/25/2022

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762